DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 08/17/2020 for application number 14/984,527.  Claims 1 and 3-18 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 10-16  rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US5588098A) in view of Stallings et al. (US2010/0169836A1), and further in view of Sripada (US 2013/0346911 A1).
With respect to claim 1:
Chen teaches a computer-implemented method for selecting a viewpoint of a set of objects in a bounding box by user interaction with graphical user interface (GUI), a processor being coupled to a display comprising the GUI, the bounding box comprising at least one volume wherein the set of objects is enclosed (fig. 3, col. 5, l. 24 – col. 6, l. 12: a chair surrounded by a bounding box with selectable viewpoints), comprising:  
5 identifying faces of the at least one volume by; determining an outline of the at least one volume; identifying one or more visible faces inside the outline; and 15 identifying one or more non-visible faces associated with at least one portion of the outline (fig. 3, col. 5, l. 24 – col. 6, l. 12: at least three visible faces are shown.  Each visible face of the bounding box for the 3-d object show a different viewpoint of the selected 3-d chair object.  Once the 3-d object is selected and surrounded by the bounding box, handles such as 317 appear around the base of the bounding box 307.  This handles allow for pushing or pulling the bounding box around in a circle and thus tell the user that this 3-D object can be spun around if so desired.  A user may use the handles to display non-visible faces of the 3-d chair object);
Chen does not explicitly teach associating with each identified visible face and non-visible face a pre-configured viewpoint on the set of objects; selecting one of the visible or non-visible faces associated with one pre-configured viewpoint where: a visible face is selected, upon user action, in the GUI, on the visible face to be selected, and a non-visible face is selected, upon user action, in the GUI, at a given distance of the outline associated with the non-visible face to be selected; and displaying, 
Stallings teach associating with each identified visible face and non-visible face a pre-configured viewpoint on the set of objects (fig. 1, ¶ 14: “Interface cube 100 may include multiple surfaces 110-1, 110-3, 110-5, along with other non-visible surfaces (referred to herein collectively as “surfaces 110,” and singularly as “surface 110”) that each includes multiple display elements 120 (referred to herein collectively as “display elements 120,” and singularly as “display element 120”). In an exemplary implementation, each surface 110 may represent a category of display elements 120”; note here the cube shown in fig. 1 consists of visible face and non-visible face and as stated further in ¶ 16, “each handle 130 may also serve as an indicator for a category of surface 110. As shown in FIG. 1, handle 130-1 may indicate a surface 110-1 for contacts, handle 130-2 may indicate a surface 110 (not visible) for music (e.g., favorite songs, most recently played songs, etc.), handle 130-3 may indicate a surface 110-3 for a home menu (e.g., icons for commonly-used applications), handle 130-4 may indicate a surface 110 (not visible) for user settings, handle 130-5 may indicate a surface 110-5 for images (e.g., recently taken, sent, and/or received pictures), and handle 130-6 may indicate a surface 110 (not visible) for videos (e.g., particular TV programs, movies, video clips, etc). As will be described further herein, selecting a handle 130 (e.g., by touching the handle on a touch-sensitive display and removing the touch) may cause the surface 110 associated with the handle to become active.”  Note that this indicates that each of the visible and non-visible faces are associated with a pre-configured viewpoint on the set of objects);
selecting one of the visible or non-visible faces associated with one pre-configured viewpoint where: a visible face is selected, upon user action, in the GUI, on the visible face to be selected, and a non-visible face is selected, upon user action, in the GUI, at a given distance of the outline associated with the non-visible face to be selected (¶ 15: “Each of surfaces 110 may include a handle 130-1, 130-2, 130-3, 130-4, 130-5, 130-6 (referred to herein collectively as “handles 130,” and singularly as “handle 130”). Handles 130 may aid a user in manipulating (e.g., rotating) and/or selecting an active surface 110 of interface cube 100. For example, when using a touch interface, a user may “drag” a handle 130 by touching a handle and sliding the touch. Each handle 130 may represent an axis (e.g., an X, Y, or Z axis) of interface cube 100, so that dragging one handle 130 may cause interface cube to rotate about one or both of the remaining axes (e.g., dragging handle 130-1 may cause interface cube 100 to rotate about the axes represented by handles 130-3/130-6 and/or handles 130-2/130-5)”; note here that manipulation of the handles allow the user to bring into view what is visible and non-visible.  As stated in ¶ 14, “Interface cube 100 may be a three-dimensional rendering that can appear to be rotated while displayed on a two-dimensional display. Interface cube 100 may include multiple surfaces 110-1, 110-3, 110-5, along with other non-visible surfaces (referred to herein collectively as “surfaces 110,” and singularly as “surface 110”) that each includes multiple display elements 120 (referred to herein collectively as “display elements 120,” and singularly as “display element 120”).”  The handles 130 allow the user to bring into view the non-visible surface into being visible and as discussed below to be selected for display of its content, as discussed in ¶ 16 – “handle 130-6 may indicate a surface 110 (not visible) for videos (e.g., particular TV programs, movies, video clips, etc). As will be described further herein, selecting a handle 130 (e.g., by touching the handle on a touch-sensitive display and removing the touch) may cause the surface 110 associated with the handle to become active”); and 
displaying, automatically by the processor on the GUI, a view of the set of objects according to the pre-configured viewpoint associated with the selected face (figs. 6B-C, ¶ 45-46: “FIG. 6B shows a user input 600 being applied to select one of handles 130. Particularly, the selected handle 130-3 may correspond to a surface 110-3 of interface cube 100 for a home menu. FIG. 6C provides a view of an interface cube 100 in an anchored state. As shown in FIG. 6C, selection of handle 130-3 may cause device 200 to provide a straight-on (e.g., substantially two-dimensional) view of the home menu surface 110-3 corresponding to handle 130-3”; note here that when a particular face is selected such as in fig. 6B with handle 130-3, the selected face is displayed automatically for view with the set of objects as shown in fig. 6C, which is a pre-configured viewpoint associated with the selected face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen with those of Stallings in order to provide users with a three-dimensional rendering of an 
Chen in view of Stallings does not explicitly teach each face of the at least one volume being a planar surface of the at least one volume.
Sripada teaches identifying faces of the at least one volume, each face of the at least one volume being a planar surface of the at least one volume (fig. 10, ¶ 35: a user has an option to select the surface of a face of the three-dimensional user interface to bring the selected face into view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen and Stallings with those of Sripada in order for managing and accessing applications related to three-dimensional user interfaces (Sripada, ¶ 5).
With respect to claim 3:
Chen does not explicitly teach wherein the selecting one of the non-visible faces further comprises: 20 detecting a user action at a given distance of a portion of the outline; and selecting the non-visible face associated with the portion of the outline near which the user action has been detected.
Stallings teaches wherein the selecting one of the non-visible faces further comprises: 20 detecting a user action at a given distance of a portion of the outline; and selecting the non-visible face associated with the portion of the outline near which the user action has been detected(¶ 15: “Each of surfaces 110 may include a handle 130-1, 130-2, 130-3, 130-4, 130-5, 130-6 (referred to herein collectively as “handles 130,” and singularly as “handle 130”). Handles 130 may aid a user in manipulating (e.g., rotating) and/or selecting an active surface 110 of interface cube 100. For example, when using a touch interface, a user may “drag” a handle 130 by touching a handle and sliding the touch. Each handle 130 may represent an axis (e.g., an X, Y, or Z axis) of interface cube 100, so that dragging one handle 130 may cause interface cube to rotate about one or both of the remaining axes (e.g., dragging handle 130-1 may cause interface cube 100 to rotate about the axes represented by handles 130-3/130-6 and/or handles 130-2/130-5)”; note here that manipulation of the handles allow the user to bring into view what is visible and non-visible.  As stated in ¶ 14, “Interface cube 100 may be a three-dimensional rendering that can appear to be rotated while displayed on a two-dimensional display. Interface cube 100 may include multiple surfaces 110-1, 110-3, 110-5, along with other non-visible surfaces (referred to herein collectively as “surfaces 110,” and singularly as “surface 110”) that each includes multiple display elements 120 (referred to herein collectively as “display elements 120,” and singularly as “display element 120”).”  The handles 130 allow the user to bring into view the non-visible surface into being visible and to be selected for display of its content, as discussed in ¶ 16 – “handle 130-6 may indicate a surface 110 (not visible) for videos (e.g., particular TV programs, movies, video clips, etc). As will be described further herein, selecting a handle 130 (e.g., by touching the handle on a touch-sensitive display and removing the touch) may cause the surface 110 associated with the handle to become active”).
With respect to claim 4:
fig. 3: a chair surrounded by a bounding box and the volume are among a rectangular cuboid, a cube).
With respect to claim 5:
Chen teaches before identifying faces of the at least one volume: providing a set of objects forming an assembly, the objects of the set being three-30 dimensional modeled objects and the assembly being a three-dimensional modeled assembly (fig. 3, col. 5, l. 24 – col. 6, l. 12: a three-dimensional chair object surrounded by a bounding box.  At least three visible faces are shown.  A user may use, for example, handles 317, to rotate the object and expose more faces);  22
computing a simplified view of the three-dimensional modeled assembly, the computed simplified view being a view of one three-dimensional objects representing the assembly with a reduced scale and forming one single mesh; and displaying the simplified view, the at least one volume being represented on the 5 simplified view and enclosing the representation of the three-dimensional modeled of the simplified view (figs. 3-4, col. 7, ll. 15-58: the bounding box is divided into multiple active zones as shown in fig. 4.  The active zones allow for manipulation by clicking and dragging.  One of the chosen operation is a scaling operation.  To scale the 3-D object, the user grabs a corner of the bounding box and pulls; col. 8, l. 59 – col. 9, l. 14: “Bounding box 409 with active zones shows some of the scaling manipulations available by clicking and dragging on the scaling active zones on the front face of bounding box 401. The scaling manipulation allows re-sizing the bounding box along with the 3-D object inside across one or two dimensions of the chosen face of the bounding box. Of course, re-sizing the bounding box along with the 3-D object it contains across one or two dimensions of the chosen face alters the relative dimensions of the bounding box and object and is thus a non-homogenous scaling operation. An alternative embodiment of the present invention (user selectable by e.g., depressing a key on the keyboard, making a menu selection, setting a preference option, etc.) provides re-sizing (as opposed to re-shaping) the bounding box along with the object it contains across all three dimensions thus maintaining the relative dimensions of the bounding box and object and is thus a homogenous scaling operation”).
With respect to claim 6:
Chen teaches wherein computing the simplified view of the three-dimensional modeled assembly comprises:  10 associating a transformation matrix with the assembly of three-dimensional modeled objects, the transformation matrix representing a set of information of the three-dimensional modeled objects of the assembly; and computing the simplified view from the transformation matrix and the assembly, the computed simplified view being the view of one three-dimensional object 15 representing the assembly with a reduced scale and forming one single mesh (figs. 3-4, col. 7, ll. 15-58: the bounding box is divided into multiple active zones as shown in fig. 4.  The active zones allow for manipulation by clicking and dragging.  One of the chosen operation is a scaling operation.  To scale the 3-D object, the user grabs a corner of the bounding box and pulls; col. 8, l. 59 – col. 9, l. 14: “Bounding box 409 with active zones shows some of the scaling manipulations available by clicking and dragging on the scaling active zones on the front face of bounding box 401. The scaling manipulation allows re-sizing the bounding box along with the 3-D object inside across one or two dimensions of the chosen face of the bounding box. Of course, re-sizing the bounding box along with the 3-D object it contains across one or two dimensions of the chosen face alters the relative dimensions of the bounding box and object and is thus a non-homogenous scaling operation. An alternative embodiment of the present invention (user selectable by e.g., depressing a key on the keyboard, making a menu selection, setting a preference option, etc.) provides re-sizing (as opposed to re-shaping) the bounding box along with the object it contains across all three dimensions thus maintaining the relative dimensions of the bounding box and object and is thus a homogenous scaling operation”).
With respect to claim 7:
Chen teaches wherein the set of information represented by the transformation matrix comprises at least: an orientation (x,y,z) of the objects in the three-dimensional scene, said orientation 20 using the global orientation of the three-dimensional scene (col. 8, ll. 49- 58: “The preferred embodiment of the present invention provides for decoupled rotations about the three (X, Y and Z) axes. De-coupled rotations require rotations to occur around a single axis at a time”; col. 17, ll. 13-30: “if the rotation transform was stored as three successively applied rotation angles around the X, Y and Z axes respectively, then the rotation angles could be limited or gridded separately for each of the three axes”); a scale factor; and the position of the three-dimensional modeled objects in the three-dimensional scene (figs. 3-4, col. 7, ll. 15-58: the bounding box is divided into multiple active zones as shown in fig. 4.  The active zones allow for manipulation by clicking and dragging.  One of the chosen operation is a scaling operation.  To scale the 3-D object, the user grabs a corner of the bounding box and pulls; col. 8, l. 59 – col. 9, l. 14: “The scaling manipulation allows re-sizing the bounding box along with the 3-D object inside across one or two dimensions of the chosen face of the bounding box”).
With respect to claim 10:
Claim 10 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.
With respect to claims 11-16:
Claims 11-16 contain subject matter similar in scope respectively to claims 1 and 3-7, and thus, are rejected under similar rationale.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stallings in view of Sripada, and further in view of Maclnnes et al. (US 2005/0081161 A1).
With respect to claim 8:
Chen in view of Stallings in view of Sripada does not explicitly teach wherein the simplified 25 view is displayed in a three-dimensional scene which is different from the three-dimensional scene wherein the view of the set of objects is displayed.
Maclnnes teaches wherein the simplified 25 view is displayed in a three-dimensional scene which is different from the three-dimensional scene wherein the view of the set of objects is displayed (see at least figs. 16 and 22).
Maclnnes, ¶ 21).
With respect to claim 9:
Chen does not explicitly teach wherein the selecting one of the faces associated with the one pre-configured viewpoint is carried out on the simplified view on which the at 30 least one volume is represented.
Stallings teach wherein the selecting one of the faces associated with the one pre-configured viewpoint is carried out on the simplified view on which the at 30 least one volume is represented (figs. 6B-C, ¶ 45-46: “FIG. 6B shows a user input 600 being applied to select one of handles 130. Particularly, the selected handle 130-3 may correspond to a surface 110-3 of interface cube 100 for a home menu. FIG. 6C provides a view of an interface cube 100 in an anchored state. As shown in FIG. 6C, selection of handle 130-3 may cause device 200 to provide a straight-on (e.g., substantially two-dimensional) view of the home menu surface 110-3 corresponding to handle 130-3”; note here that when a particular face is selected such as in fig. 6B with handle 130-3, the selected face is displayed automatically for view with the set of objects as shown in fig. 6C, which is a pre-configured viewpoint associated with the selected face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen with 
With respect to claims17 and 18:
Claims 17 and 18 contain subject matter similar in scope respectively to claims 8 and 9, and thus, are rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.  

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                             /KIEU D VU/Supervisory Patent Examiner, Art Unit 2173